  Case 1:20-cr-00145-VM Document 23 Filed 08/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——

OWEN DRAIN,                                   20 CR 245(VM)

                               Defendant.         ORDER


VICTOR MARRERO, United States District Judge.

     The defendant requests, with consent of the Government,
that the status conference for the above-named defendant
currently scheduled for August 14, 2020, be adjourned. (See
Dkt. No. 22.) The conference shall be rescheduled for Friday,
October 2, 2020, at 1:30 p.m.
     Both the Government and counsel for the defendant consent
to an exclusion of the adjourned time from the Speedy Trial
Act to October 2, 2020.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations.         This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice.      The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial.     This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       6 August 2020


                                       __________________________
                                             Victor Marrero
                                                U.S.D.J.
